PER CURIAM.
Appellant seeks review of a guidelines sentence he received for an offense committed prior to the effective date of the guidelines. We affirm the sentence, because appellant did not affirmatively elect to be sentenced under the guidelines and the sentence imposed was less than the applicable statutory maximum. We remand, however, for amendment of the sentencing order to reflect that appellant was not sentenced under the guidelines and retains his parole rights. See Norton v. State, 521 So.2d 348 (Fla. 2d DCA 1988).
CAMPBELL, C.J., and RYDER and PATTERSON, JJ., concur.